DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements submitted on 10/20/2021 have been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticitpated by DuLeone et al. (US 2016/0180412 herein DuLeone).
Regarding claim 1, DuLeone teaches a method comprising: 
receiving a user device identification (from a first virtual queue station (read as where the different attractions A1, A2 around the amusement park may be the tap station and the virtual queue station since there are multiple of them) (DuLeone – Figure 2, Figure 4, [0057]) associated with a first virtual queue of a first attraction (read as virtual queue 101, 402, 405 or virtual buffer queue 104, 405, 406; where the system may include sensors which are configured to detect a presence of a guest within the physical queue 100 area, and where the sensors receive the identification of the device or tag associated with the particular guest such as guest ID 103 associated with the smart watch, personal fitness tracker, etc., to manage virtual queue 101 and virtual buffer queue 104) (DuLeone – Figures 1-4, [0017], [0023], and [0024]); 
adding the user device identification received from the first virtual queue station to the first virtual queue of the first attraction (read as where the guest IDs are added to the virtual queue 101, 402, 405 and/or virtual buffer queue 104, 403, 406) (DuLeone – Figure 1, Figure 4, Figure 5, [0017]-[0020], [0060]); 
receiving the user device identification from a second virtual queue station associated with a second virtual queue of a second attraction (read as receiving guest identifier in a second virtual queue corresponding to the physical queue 505) (DuLeone – Figure 1, Figure 4, Figure 5, [0023]-[0024], [0060]); 
adding the user device identification received from the second virtual queue station to the second virtual queue of the second attraction (read as storing the guest identifier in a second virtual queue corresponding to the physical queue 505) (DuLeone – Figure 5, and [0060]); and 
removing the user device identification from the first virtual queue of the first attraction in response to adding the user device identification to the second virtual queue of the second attraction (read as updating the position of the guest when the first virtual queue is changed 502, providing a notification to the guest to enter the physical queue 503 when the position of the guest in the first virtual queue is less than or equal to a threshold position of the first virtual queue, removing the guest identifier from the first virtual queue 504 in response to an indication to dequeue the guest from the first virtual queue) (DuLeone – Figure 5, and [0060]).
Regarding claim 2 as applied to claim 1, DuLeone further teaches comprising communicating to a user device associated with the user device identification an indication related to the second virtual queue of the second attraction (read as second virtual queue corresponding to the physical queue 505) (DuLeone – Figure 5, and [0060]).
Regarding claim 3 as applied to claim 2, DuLeone further teaches wherein communicating the indication related to the second virtual queue of the second attraction comprises: displaying, via a display associated with the user device, a position in the second virtual queue of the second attraction; and displaying, via the display associated with the user device, a notification that the user device has been removed from the first virtual queue of the first attraction (read as updating the position of the guest when the first virtual queue is changed 502, providing a notification to the guest to enter the physical queue 503 when the position of the guest in the first virtual queue is less than or equal to a threshold position of the first virtual queue, removing the guest identifier from the first virtual queue 504 in response to an indication to dequeue the guest from the first virtual queue; provide notification; configured to track the device and transmit information to the device wherein the device may be a smartphone, smart watch, and the like which comprises a display to view the notifications and tracking information) (DuLeone – Figure 5, [0031], and [0060]).
Regarding claim 4 as applied to claim 1, DuLeone further teaches receiving the user device identification from a tap station associated with the first virtual queue station; and linking the user device identification from the tap station to a user identification (read as where a plurality of location sensors, read as tap station, may be placed at the entrance or exit of the venue, along walkways between popular attractions, and the like; alternatively or additionally, the different attractions A1, A2 around the amusement park may be the tap station and the virtual queue station since there are multiple of them; where the location sensors collect identification information of guests, such as guest IDs, which may be used to determine a location of the guest with the venue) (DuLeone – Figure 1, Figure 2, Figure 4, [0035], [0036]).
Regarding claim 5 as applied to claim 4, DuLeone further teaches acquiring, via a camera associated with the tap station, an image of a user; linking the image to the user identification; and using the image as an entry credential for the user to enter the first virtual queue or the second virtual queue (read as photo booth machine, which comprises a camera to take a photo, within an amusement park may be configured to receive information directly from the guest, such as to take a phone of the guest for identification, and the received information may be used to report the presence of the guest at the associated location, such as verifying the identity of the guest with the associated photo taken at the photo booth machine) (DuLeone – [0037]).
Regarding claim 6 as applied to claim 1, DuLeone further teaches receiving, via a Service tap station, the user device identification from a signal communicator of a user device; and coordinating a reservation of a service item in response to receiving the user device identification from the service tap station (read as location sensors may be placed near food and drink vendors; interactive elements of the food and drink vendors may be implemented to collect identifying information of a guest which may be used to determine a location of the guest within the venue; system may obtain the location information of various guests placed within the virtual que in order to determine a notification position at which the guest is to be notified to come to the physical queue to collect their food and/or drink item) (DuLeone – [0037]).
Regarding claim 7 as applied to claim 1, DuLeone further teaches wherein removing the user device identification from the first virtual queue of the first attraction is based at least in part on an attraction type of the first attraction and an attraction type of the second attraction (read as removing the guest identifier from the first virtual queue 504 in response to an indication to dequeue the guest from the first virtual queue) (DuLeone – Figure 5, and [0060]).
Regarding claim 8 as applied to claim 1, DuLeone further teaches receiving the user device identification from an attraction station located proximate to the second attraction; and validating access to the second attraction based on a position within the second virtual queue of the second attraction being less than a threshold value (read as providing a notification to the guest to enter the physical queue when the position of the guest in the second virtual queue is less than or equal to a threshold position of the second virtual queue) (DuLeone – [0060]).
Regarding claim 9 as applied to claim 1, DuLeone further teaches wherein removing the user device identification from the first virtual queue of the first attraction comprises receiving a confirmation input from a user to remove the user device identification from the first virtual queue (read as providing a notification to the guest to enter the physical queue 503 when the position of the guest in the first virtual queue is less than or equal to a threshold position of the first virtual queue, removing the guest identifier from the first virtual queue 504 in response to an indication to dequeue the guest from the first virtual queue) (DuLeone – [0060]).
Regarding claim 10 as applied to claim 1, DuLeone further teaches wherein the user device identification is associated with a user device, and wherein the user device is a waterproof bracelet or wearable device (read as the unique guest ID 103 may be associated with a personal device of the particular guest, such as a smart watch, personal fitness tracker, and the like) (DuLeone – [0017]).

Regarding claim 11, DuLeone teaches a method, comprising: 
receiving a first request to join a first virtual queue associated with a first attraction (read as virtual queue 101, 402, 405 or virtual buffer queue 104, 405, 406; where the system may include sensors which are configured to detect a presence of a guest within the physical queue 100 area, and where the sensors receive the identification of the device or tag associated with the particular guest such as guest ID 103 associated with the smart watch, personal fitness tracker, etc., to manage virtual queue 101 and virtual buffer queue 104) (DuLeone – Figures 1-4, [0017], [0023], and [0024]) from a first tap point associated with the first virtual queue, wherein the first request comprises a user identification (from a first virtual queue station (read as where the different attractions A1, A2 around the amusement park may be the tap station and the virtual queue station since there are multiple of them) (DuLeone – Figure 2, Figure 4, [0057]); 
adding the user identification to the first virtual queue of the first attraction based on receiving the first request (read as where the guest IDs are added to the virtual queue 101, 402, 405 and/or virtual buffer queue 104, 403, 406) (DuLeone – Figure 1, Figure 4, Figure 5, [0017]-[0020], [0060]); 
receiving a second request to join a second virtual queue associated with a second attraction from a second tap point associated with the second virtual queue, wherein the second request comprises the user identification (read as receiving guest identifier in a second virtual queue corresponding to the physical queue 505) (DuLeone – Figure 1, Figure 4, Figure 5, [0023]-[0024], [0060]); 
adding the user identification to the second virtual queue of the second attraction based on receiving the second request (read as storing the guest identifier in a second virtual queue corresponding to the physical queue 505) (DuLeone – Figure 5, and [0060]); and 
removing the user identification from the first virtual queue of the first attraction in response to adding the user identification to the second virtual queue of the second attraction (read as updating the position of the guest when the first virtual queue is changed 502, providing a notification to the guest to enter the physical queue 503 when the position of the guest in the first virtual queue is less than or equal to a threshold position of the first virtual queue, removing the guest identifier from the first virtual queue 504 in response to an indication to dequeue the guest from the first virtual queue) (DuLeone – Figure 5, and [0060]).
Regarding claim 12 as applied to claim 11, DuLeone further teaches wherein receiving the first request and the second request comprises: receiving a first signal from a signal communicator of a user device at the first tap point, wherein the first signal is indicative of a user device identification (read as storing a guest identifier at block 501, the guest identifier corresponding to a guest in a first virtual queue, wherein a position of the guest within the first virtual queue is associated with an estimated wait time for the first guest attraction) (DuLeone – Figure 5, and [0060]); receiving a second signal from the signal communicator of the user device at the second tap point, wherein the second signal is indicative of the user device identification; and linking the user device identification to the user identification (read as storing the guest identifier in a second virtual queue corresponding to the physical queue 505) (DuLeone – Figure 5, and [0060]). 
Regarding claim 13 as applied to claim 12, DuLeone further teaches receiving the user device identification from an attraction station located proximate to the second attraction; and validating access to the second attraction based on a position of the user device identification within the second virtual queue being less than a threshold value (read as providing a notification to the guest to enter the physical queue when the position of the guest in the second virtual queue is less than or equal to a threshold position of the second virtual queue) (DuLeone – [0060]).
Regarding claim 14 as applied to claim 11, DuLeone further teaches comprising communicating to a user device associated with the user identification an indication related to the second virtual queue of the second attraction (read as storing the guest identifier in a second virtual queue corresponding to the physical queue 505; removing the guest identifier from the second virtual queue in response to an indication that the guest is exiting the physical queue 506) (DuLeone – Figure 5, and [0060]).
Regarding claim 15 as applied to claim 11, DuLeone further teaches determining a first attraction type of the first attraction; determining a second attraction type of the second attraction; and removing the user identification from the first virtual queue of the first attraction based on the first attraction type of the first attraction and the second attraction type of the second attraction (read as storing a guest identifier 501, the guest identifier corresponding to a guest in a first virtual queue, wherein a position of the guest within the first virtual queue is associated with an estimated wait time for the first guest attraction; storing the guest identifier in a second virtual queue corresponding to the physical queue) (DuLeone – Figure 5, and [0060]).
Regarding claim 16 as applied to claim 11, DuLeone further teaches acquiring, via a camera, an image of a user; linking the image to the user identification; and using the image as an entry credential for the user to enter the first virtual queue or the second virtual queue (read as photo booth machine, which comprises a camera to take a photo, within an amusement park may be configured to receive information directly from the guest, such as to take a phone of the guest for identification, and the received information may be used to report the presence of the guest at the associated location, such as verifying the identity of the guest with the associated photo taken at the photo booth machine) (DuLeone – [0037]).

Regarding claim 17, DuLeone teaches a method, comprising: 
receiving a first communication from a user device (from a first virtual queue station (read as where the different attractions A1, A2 around the amusement park may be the tap station and the virtual queue station since there are multiple of them) (DuLeone – Figure 2, Figure 4, [0057]), wherein the first communication comprises a first request to join a first virtual queue of a first attraction based on a first interaction between the user device and a first tap station associated with the first attraction (read as virtual queue 101, 402, 405 or virtual buffer queue 104, 405, 406; where the system may include sensors which are configured to detect a presence of a guest within the physical queue 100 area, and where the sensors receive the identification of the device or tag associated with the particular guest such as guest ID 103 associated with the smart watch, personal fitness tracker, etc., to manage virtual queue 101 and virtual buffer queue 104) (DuLeone – Figures 1-4, [0017], [0023], and [0024]); 
adding a user device identification associated with the user device to the first virtual queue based on the first interaction between the user device and the first tap station associated with the first attraction (read as where the guest IDs are added to the virtual queue 101, 402, 405 and/or virtual buffer queue 104, 403, 406) (DuLeone – Figure 1, Figure 4, Figure 5, [0017]-[0020], [0060]); 
receiving a second communication from the user device, wherein the second communication comprises a second request to join a second virtual queue of a second attraction based on a second interaction between the user device and a second tap station associated with the second attraction (read as receiving guest identifier in a second virtual queue corresponding to the physical queue 505) (DuLeone – Figure 1, Figure 4, Figure 5, [0023]-[0024], [0060]); 
adding the user device identification associated with the user device to the second virtual queue based on the second interaction between the user device and the second tap station associated with the second attraction (read as storing the guest identifier in a second virtual queue corresponding to the physical queue 505) (DuLeone – Figure 5, and [0060]); and 
removing the user device identification from the first virtual queue of the first attraction in response to adding the user device identification to the second virtual queue of the second attraction (read as updating the position of the guest when the first virtual queue is changed 502, providing a notification to the guest to enter the physical queue 503 when the position of the guest in the first virtual queue is less than or equal to a threshold position of the first virtual queue, removing the guest identifier from the first virtual queue 504 in response to an indication to dequeue the guest from the first virtual queue) (DuLeone – Figure 5, and [0060]).
Regarding claim 18 as applied to claim 17, DuLeone further teaches receiving a third communication from the user device based on a third interaction between the user device and an attraction station associated with and located proximate to the first attraction or the second attraction, wherein the third communication is indicative of a third request to gain access to the first attraction or the second attraction; and validating access to the first attraction or the second attraction based on a position within the first virtual queue or the second virtual queue being less than a threshold value (read as guests of the venue 207 to 209 may each register in one or more virtual queues of the attractions 201 to 206; the system may provide a notification to a guest when the guest is eligible to exit the virtual queue and enter the physical queue and register into the virtual buffer queue) (DuLeone – Figure 2, [0030]). 
Regarding claim 19 as applied to claim 17, DuLeone further teaches acquiring, via a camera, an image of a user; linking the image to the user device identification; and using the image as an entry credential for the user to enter the first virtual queue or the second virtual queue (read as photo booth machine, which comprises a camera to take a photo, within an amusement park may be configured to receive information directly from the guest, such as to take a phone of the guest for identification, and the received information may be used to report the presence of the guest at the associated location, such as verifying the identity of the guest with the associated photo taken at the photo booth machine) (DuLeone – [0037]).
Regarding claim 20 as applied to claim 17, DuLeone further teaches receiving, via a Service tap station, a third communication from the user device, wherein the third communication is indicative of a reservation of a service item; and coordinating the reservation of the service item in response to receiving the third communication from the service tap station (read as location sensors may be placed near food and drink vendors; interactive elements of the food and drink vendors may be implemented to collect identifying information of a guest which may be used to determine a location of the guest within the venue; system may obtain the location information of various guests placed within the virtual que in order to determine a notification position at which the guest is to be notified to come to the physical queue to collect their food and/or drink item) (DuLeone – [0037]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/          Primary Examiner, Art Unit 2648